Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: processing circuitry, an information processing method, and a computer program in claims 1-13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
The three-prong analysis for “processing circuitry” in claims 1-4 and 8 is as follows:
The use of the nonce term “processing circuitry” is interpreted as a generic placeholder for the term “means.”
The term “processing circuitry” is modified by the functional language “configured to: set a management target value… calculate a plurality of improvement targets… set a curved target blood-pressure lowering line… detect that an actual blood-pressure lowering value obtained in time series from the blood pressure measured person diverges from the target blood-pressure lowering… and notify the blood pressure measured person when the divergence is detected,” “configured to notify the blood pressure measured person of image information… and scatter information,” “configured to: compare the target blood-pressure lowering value… with the actual blood-pressure lowering value… detect an occurrence of the divergence, notify a terminal… and suggest one of the presence and absence of resetting of blood pressure management,” “configured to use, as a mathematical model that predicts a degree of change in improvement in time series, Δy=f(Δx, t|ZA, ZL),” and “configured to… maintain the management target value with an actual blood-pressure lowering value of blood pressure at a time of the determination as an origin point, and perform resetting of blood pressure management to set a new target blood-pressure lowering line.”
The generic placeholder, “processing circuitry,” is not modified by sufficient structure, material, or acts for performing the claimed function. 
The processing circuitry is therefore interpreted to cover the corresponding structure for processing and algorithm shown by Figures 3, 4 and 7. 
Additionally, the elements of the processing apparatus required to accomplish the functions of claim 1 are described in pg. 4, ll. 5-19 and pg. 17 ll. 4-21. A management target value setting unit and management target setting function block are used to “set a management target value,” an improvement target unit and a recommended improvement calculation functional block to “calculate a plurality of improvement targets,” an estimation unit and an improvement effect time transition estimation functional block to “set a curved target blood-pressure lowering line,” a detection unit and a management target divergence detection functional block to “detect that an actual blood-pressure lowering value obtained in time series from the blood pressure measured person diverges from the target blood-pressure lowering value,” and a communication device to “notify the blood pressure measured person when the divergence is detected.” 
The management target setting functional block is described in pg. 26 ll. 17-21 as “the management target value may be set manually by a judgment of the subject or advice of the doctor.” As there is no support in the specification for the computer processor to “set a management target value,” through its own functionality due to the lack of any description of any functions or databases used to achieve this, it is interpreted that the blood pressure measured person must be the force to set management target value, as described above. 

The management target divergence detection functional block is described in pg. 25 ll. 9-21 as “compares a target blood-pressure lowering value by a target blood-pressure lowering line with an actual blood- pressure lowering value obtained in time series from the blood pressure measured person, compares a difference between the actual blood-pressure lowering value and the target blood-pressure lowering value by the target blood- pressure lowering line with a preset threshold value, and if the difference exceeds the threshold value, detects that there is a divergence.” The management target divergence detection functional block is shown in S7 to S10 in Fig. 4 and described in pg. 30 ll. 17-27 – pg. 31 ll. 1-5 as “in step S7, the target blood-pressure lowering line and the actual blood-pressure lowering value are compared, and a divergence is detected in step S8 (management target divergence detection functional block 41)… If the difference is equal to or greater than a predetermined value, it is determined that there is as 
The elements of the processing apparatus required to accomplish the functions of claim 2 are described in pg. 4, ll. 20-27 – pg. 5, ll. 1-2. The communication device is “configured to notify the blood pressure measured person of image information including blood pressure information including the target blood-pressure lowering value and an actual blood-pressure lowering value obtained from the blood pressure measured person in time series, and scatter information.” The scatter information is described in pg. 28, ll. 17-26 as “scatter range indicates a distribution width consisting of the measured actual measurement values of all the blood pressure measured persons who use the blood pressure management application. As shown in FIG. 8, after the actual blood-pressure lowering lines are measured, the scatter range is calculated as a tabulation of the actual blood-pressure lowering lines. Within this scatter range of all the blood pressure measured persons, the position of the actual blood-pressure lowering value can be known,” and in pg. 31, ll. 18-23 as “in an upper and lower range sandwiching the actual blood-pressure lowering line, an actual scatter range indicating the distribution of all the other system users is shown, and is displayed as visualized statistical information including a position where the user is present.”
The elements of the processing apparatus required to accomplish the functions of claim 3 are described in pg. 5, ll. 3-17. The detection unit is “configured to: compare the 
The elements of the processing apparatus required to accomplish the functions of claim 8 are described in pg. 39 ll. 9-14. The determination aspect of the claim for deciding that the improvement progress cannot be restored is described to be performed 
The three-prong analysis for “a computer program” in claims 9-13 is as follows:
The use of the nonce term “computer program” is interpreted as a generic placeholder for the term “means.”
The term “computer program” is modified by the functional language “setting a management target value… calculating a plurality of improvement targets in lifestyle habits… setting a curved target blood-pressure lowering line… detecting that the actual blood-pressure lowering value obtained in time series from the blood pressure measured person diverges from a value of the target blood- pressure lowering line; and notifying the blood pressure measured person when the divergence is detected,” “notifying the blood pressure measured person of image information,” “comparing the target blood-pressure lowering value… with the actual blood-pressure lowering value… detecting an occurrence of the divergence, notifying a terminal device of a blood pressure measured person… and suggesting one of presence and absence of resetting of blood pressure management,” “using as a mathematical model that predicts a degree of change in improvement in time series,” “maintaining the management target value with an actual blood-pressure lowering value of blood pressure… and performing resetting of blood pressure management to set a new target blood-pressure lowering line.”
The generic placeholder, “computer program,” is not modified by sufficient structure, material, or acts for performing the claimed function. 
The computer program is therefore interpreted to cover the corresponding structure for processing and algorithm shown by Figures 3, 4 and 7.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 5 and 9 contain the limitation of setting “a curved target blood-pressure lowering line according to time transition data indicating a target blood-pressure lowering value at each time for predicting achievement of the management target value corresponding to at least one of the improvement targets for each of the blood pressure measured persons,” while invoking 112(f), therefore calling to the specification to provide support for the limitation. Pg. 5 ll. 18-27 to pg. 6, ll. 1-13 of the instant specification provides an estimation unit that creates the target blood-pressure lowering line using the mathematical model, Δy=f(Δx, t|ZA, ZL)…(1). Additionally, pp. 19-20 describe the management target/ improvement target relationship model using a correspondence table or a mathematical model to describe the relationship between a management target and an improvement target, but no such correspondence table or concrete mathematical model are provided. Equation (1) only provides that there is some function f() that uses the inputs to generate the desired output, but the function itself is not provided, and therefore no description is provided as to what the actual function being used to create the line is. It would be unknown to one of ordinary skill in the art to know how the variables are combined to output the value of the blood-pressure improvement effect. Therefore, the specification fails to disclose sufficient corresponding structure, material, or acts that performs the entire claimed functions. Accordingly, the specification fails to describe the claimed limitations in sufficient detail to establish that the inventor or joint inventor(s) has possession of the claimed invention as of the application’s filing date. Claims 1, 5, and 9 are therefore rejected. Dependent claims 2-4, 4-8, and 10-13 do not provide any additional support for the limitation and are therefore similarly rejected as they depend from claims 1, 5, and 9. 
Claims 4 and 12 contain the limitation of using “as a mathematical model that predicts a degree of change in improvement in time series, Δy=f(Δx, t|ZA, ZL)…(1), where Δy: a blood 
Claims 7, 8, and 13 contain the limitation of “when the occurrence of the divergence is detected, a degree of change in improvement is lower than predicted, and it is determined that an 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 9 contain the limitation of setting “a curved target blood-pressure lowering line according to time transition data indicating a target blood-pressure lowering value at each time for predicting achievement of the management target value corresponding to at least one of the improvement targets for each of the blood pressure measured persons,” while invoking 112(f), therefore calling to the specification to define the limitation. The specification only provides that the estimation unit creates the target blood-pressure lowering line using the mathematical model, Δy=f(Δx, t|ZA, ZL)…(1). However, the model claimed is indefinite as there are no specific functions mentioned for implementing the model. Any type of function could be substituted for the function f() making it unclear what the metes and bounds are of the limitation. Additionally, pp. 19-20 of the specification describe the management target/ improvement target relationship model using a correspondence table or a mathematical model to describe the relationship between a management target and an improvement target. However, as no further information is given regarding the management target/ improvement target relationship model, it is indefinite because any table or mathematical model could be used. Therefore, the claimed limitations are indefinite and claims 1, 5, and 9 are rejected. Dependent claims 2-4, 4-8, and 10-13 do not provide any further limitations that clearly define the metes 
Claims 4 and 12 contain the limitation of using “as a mathematical model that predicts a degree of change in improvement in time series, Δy=f(Δx, t|ZA, ZL)…(1), where Δy: a blood pressure improvement effect, Δx: a lifestyle habit improvement amount, t: a number of elapsed days of lifestyle habit improvement (days), ZA: a stratification attribute factor, ZL: a stratification lifestyle habit, wherein Ay includes at least one of an average blood pressure (mmHg) , a variation in blood pressures measured at close times (mmHg), a difference between morning and evening blood pressures (mmHg), a night blood pressure (mmHg), and a number of times of surge blood pressures (times/night) , Δx includes at least one of weight loss (kg), a number of walking steps (steps/day) , an exercise amount (Ex/day), and sleep hours (minutes/day), ZA includes at least one of gender, age, salinity sensitivity, and temperature sensitivity, and ZL includes at least one of weight, the exercise amount, and the sleep hours,” while invoking 112(f), therefore calling to the specification to define the limitation. In pp. 21-23 of the specification the improvement effect/time transition estimation model are described as outputs of the information processing apparatus and program as a result of the implementation of the mathematical model (1). As discussed above, the mathematical model (1) is indefinite as no specific function is provided and therefore the limitation does not clearly define the metes and bounds of the claim. Additionally, the specification provides that “a stratification attribute factor ZA and a stratification lifestyle habit ZL are also taken into consideration,” but there is no description of how they are taken into consideration when implementing the mathematical model. The variables ZA and ZL could be considered to be “taken into consideration” in any number of ways, by inputting them in any fashion in an equation using any number of 
Claims 7, 8, and 13 contain the limitation of “when the occurrence of the divergence is detected, a degree of change in improvement is lower than predicted, and it is determined that an improvement progress of the actual blood-pressure lowering value cannot be restored to a target blood-pressure lowering value by the target blood- pressure lowering line even if an improvement action for an improvement item is continued, maintain the management target value with an actual blood-pressure lowering value of blood pressure at a time of the determination as an origin point, and perform resetting of blood pressure management to set a new target blood-pressure lowering line,” while invoking 112(f), therefore calling to the specification to define the limitation. The act of resetting the blood pressure management to set a new target blood pressure lowering line is describe in pg. 43, ll. 1-6 as using the improvement effect time transition functional block and creating a new target blood-pressure lowering line. The lack of specific definition for the actual actions and methods used in the improvement effect/time transition estimation model are described above. The creation of a new target blood-pressure line is assumed to use Equation (1) as described above, and therefore has the same indefiniteness where it is unclear what function is meant to be used in the equation in order to create the resulting line. Accordingly, Claims 7, 8, and 13 are found indefinite and are therefore rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets the subject matter eligibility test for products and processes for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Step 1
Applicant’s claims 1-13 are directed towards an apparatus, a method, and a non-transitory computer readable medium. Therefore, it can be seen that they fall within one of the four statutory categories of invention. However, claims 1-13 do not meet the subject matter eligibility test for products and processes. 
Step 2A Prong 1
With regard to the first prong of step 2A, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).


It is cited in the specification that “the management target value may be set manually by a judgement of the subject or the advice of a doctor,” (pg. 26, ll. 20-21). The judgment or advice of a person indicates that a decision is being made in a person’s mind, and therefore the setting step is a mental process. 
It is cited in the specification that “when the management target is set by the management target setting functional block 31, the recommended improvement target calculation functional block 33 uses the management target/improvement target relationship model 32 to select an improvement item for achieving the management target, and set an improvement target corresponding to the improvement item. The blood pressure measured person may be able to 
	The act of creating a line predicting a decrease in blood pressure in response to improvement in daily lifestyle habits is something that can be done mentally using a pen and paper. A graph could be made similar to that shown in Fig. 5, where blood pressure improvement is on the y-axis and lifestyle habit improvement is on the x-axis. Given a management target value, which is a mental step done manually by the user as described above, a person would be able to draw a line on the graph predicting changes in blood pressure resulting from a lifestyle change. Therefore, the act of “setting a curved target blood-pressure lowering line according to time transition data indicating a target blood-pressure lowering value at each time for predicting achievement of the management target value corresponding to at least one of the improvement targets for each of the blood pressure measured persons,” is a mental process. 
	The act of “detecting that the actual blood-pressure lowering value obtained in time series from the blood pressure measured person diverges from a value of the target blood- pressure 
 	
Dependent claims 2 and 10 do not incorporate any additional mental processes not mentioned in the independent claims 1 and 9. 

Dependent claims 3, 6 and 11 further incorporate the abstract idea of a mental process of “a target blood-pressure lowering value obtained from the target blood-pressure lowering line is compared with the actual blood-pressure lowering value obtained in time series from the blood pressure measured person to obtain a difference of a divergence between the actual blood-pressure lowering value and the target blood- pressure lowering line, and an occurrence of the 
The act of comparing a given blood pressure value with a line on a graph is an act that can be done in the mind by mentally calculating the difference between two points. Comparing the resulting difference value with a given threshold value is another act that can be done mentally, as a person can mentally deduce if one number is larger, smaller, or equal to another number. Using the resulting comparison to detect that the difference value has exceeded a threshold value is therefore a mental process, as comparing and judging the size of numbers is something a person can do in their mind.
It is cited in the specification that “the authority to reset or not may be owned by the administrator alone, or both the administrator and the blood pressure measured person. Further, the determination of whether to reset may be either a determination by the blood pressure measured person him/herself or a determination by the administrator. The authority to determine and perform with respect to resetting is set appropriately,” (pg. 39, ll. 9-14). As the decision is described as being made by a person in their mind, either the user or an administrator, it shows that the determination is a mental process.

Dependent claims 4 and 12 further incorporate the abstract idea of a mathematical concept of “using as a mathematical model that predicts a degree of change in improvement in time series, Δy=f(Δx, t|ZA, ZL)…(1), where Ly: a blood pressure improvement effect, Ax: a lifestyle habit improvement amount, t: a number of elapsed days of lifestyle habit improvement (days), ZA: a stratification attribute factor, ZL: a stratification lifestyle habit, wherein Ay includes at least one of an average blood pressure (mm:g), a variation in blood pressures 

Dependent claims 7, 8, and 13 further incorporate the abstract idea of a mental process of “when an occurrence of the divergence is detected, a degree of change in improvement is lower than predicted, and it is determined that an improvement progress of the actual blood-pressure lowering value cannot be restored to a target blood-pressure lowering value by the target blood- pressure lowering line even if an improvement action for an improvement item is continued, the management target value is maintained with an actual blood-pressure lowering value at a time of the determination as an origin point, and resetting of blood pressure management to set a new target blood-pressure lowering line is performed.” The act of creating another curved line between the new origin point and the management target value could be accomplished by a person provided a graph similar to Fig. 11, where the values for the actual blood-pressure lowering line and the management target value is provided. A person could draw a curved line showing the predicted progress over time that is necessary to accomplish their goal before the 
Step 2A Prong 2
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.


Dependent claims 4, 7, 8, 12, and 13 do not incorporate any additional limitations that are not mental or mathematical processes. 
Dependent claims 2 and 10 further incorporate the notification of image information and scatter information to the user. However, there is no explicit resulting action from this notification. There is no claimed response or change in health status for the user as a result of this notification. This limitation is simply the presentation of information that has no downstream effects in the use or effectiveness of the invention. 

Step 2B
With regard to step 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre- guideline procedure is still in effect. Specifically, that examiners should continue to consider whether an additional element or combination of elements:
 adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The applicants’ claims do not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 3, 5, 6, 9, and 11 recite the notification of a person in response to divergence of data points from the predicted mathematical model. There is no significant effect in response to this notification, and it does not lead to anything else other than further functioning of the device or method, which itself only calculates, manipulates, and presents data. Thus, the limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claims 2 and 10 only recite of notifying a person of additional image and scatter range information. As described above, this notification does not aid in achieving any results and does not improve the functioning of the device or method, nor does it tangibly help the user. Thus, the limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Thus, since claims 1-13 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Riichi (JP 2010057552 A).
Regarding claim 1, Riichi teaches “the overall health condition determination apparatus 1 includes a CPU (Central Processing Unit) 101… ROM (read only memory) 112 / RAM (random access memory) 113 and storage medium control unit 114,” ([0030]; Fig. 3). This reads on an information processing apparatus comprising processing circuitry coupled to a memory, the processing circuitry. 
Riichi also teaches “The variation pattern creation unit (variation pattern creation unit) 12 is a function of creating a variation pattern of each biological index based on the measurement values stored in the user information DB 11. The variation pattern is data indicating how a value of a biological index varies in a predetermined period (e.g., a day, a week, or the like)… FIG. 5 shows an example of the daily variation pattern obtained from the measured values of the BMI, the systolic blood pressure, and the fasting blood glucose level for one month,” ([0041]; Fig. 5), “a temporary variation pattern may be created by using an initial value (preferably, an average value of the same sex and the same generation as that of the user) prepared in advance in the ROM 112 from the time of shipment of the device,” ([0042]). This reads on set a management target value related to a blood pressure feature value for each blood pressure measured person. 
Riichi teaches a range of values changing over time as shown in Fig. 5 and 9. The instant application cites “a management target value. Specifically, in the case of high blood pressure, this management target value is a blood pressure value that is lowered from the current blood pressure and ultimately falls within a range of a normal value for each age. In the present embodiment, although one final management target value may be used, it is also possible to set a plurality of intermediate management target values such that the blood pressure is lowered stepwise, aiming at the final management target value, so that the blood pressure measured person can obtain a sense of achievement each time,” (Pg. 18, ln. 24 - Pg. 19, ln. 7). The management target value is therefore interpreted to mean either a single final value or a number of intermediate values. Riichi does not explicitly teach the management target value being one single number, but instead shows a curve that covers a range of numbers that change over time. However, the description of management target values both being represented as a single value and as different “intermediate” values at different times is interpreted to fall under the teachings of Riichi’s multiple management target values over time. Therefore, as the claim limitation requires some interpretation, the rejection is of obviousness under 35 U.S.C. 103. 
Riichi also teaches “measurement values are accumulated for a plurality of items of biological indices, and a variation pattern of each biological index and a correlation between biological indices are obtained. When a value deviated from the variation pattern for a certain biological index is measured, a kind of a biological index required for evaluating the health condition, a measurement timing, a number of times of measurement, and the like are determined based on correlation with other biological indexes,” ([0011]), “Here, the "biological index" is a calculate a plurality of improvement targets in lifestyle habits of the blood pressure measured person according to the management target value.
Riichi also teaches “the correlation analysis unit 13 selects a combination of the 2 biological indices x and y of interest (Step S 10). Next, the correlation analysis unit 13 normalizes the variation pattern of each of the biological indices x and y (Step S 11),” ([0047], Fig. 6), “For each of the biological indexes of the plurality of items, a variation pattern creating means for creating a variation pattern of a biological index from a measurement value stored in the storage means, and a variation pattern are compared. A correlation analysis means for determining a combination of correlated biological indices, and compares the new measurement value with a variation pattern of the 1 biological index when a new measurement value is obtained for a 1 biological index among the biological indexes of the plurality of items; The apparatus includes an abnormality determination means for determining whether or not the new measurement value is an abnormal value, a required measurement item determination means for determining a 1 biological index correlated with the 2 biological index as a necessary measurement item when the new measurement value is determined as an abnormal value, and an output means for outputting information regarding the required measurement item,” ([0015]; Fig. 9). This reads on set a curved target blood-pressure lowering line according to time transition data indicating a target blood-pressure lowering value at each time for predicting achievement of the management target value corresponding to at least one of the improvement targets for each of the blood pressure measured persons.
Riichi also teaches “The apparatus includes an abnormality determination means for determining whether or not the new measurement value is an abnormal value, a required measurement item determination means for determining a 1 biological index correlated with the 2 biological index as a necessary measurement item when the new measurement value is determined as an abnormal value, and an output means for outputting information regarding the required measurement item,” ([0015]), “An abnormality determination unit (abnormality determination unit) 14 is a function of monitoring a measurement value of a biological index acquired via the biological index collection unit 10 and detecting an abnormality. Specifically, when a new measurement value is input from the measurement device (Step S 20), the abnormality determination unit 14 reads the variation pattern of the biological index from the user information DB 11, and obtains the difference between the measurement value and the value at the same time in the variation pattern (Step S 21),” ([0054]), and “The measurement guide output unit 16 outputs information (measurement guide) such as the measurement item, the measurement timing, and the number of times of measurement determined in Step S 25 (Step S 26). FIGS. 10 a to 10 c show an example of a measurement guide displayed on a panel of the general health determination device 1… Note that the output mode of the measurement guide is not limited to this, and any output mode may be used as long as information such as a measurement item, a measurement timing, and a measurement count can be presented to a user. For example, it may be notified by lighting, blinking, color, sound, sound, vibration, or the like. Further, the measurement guide output unit 16 may transmit information such as measurement items to an external device such as a measurement device or a cellular phone, and may present detect that an actual blood-pressure lowering value obtained in time series from the blood pressure measured person diverges from the target blood-pressure lowering value by the target blood-pressure lowering line and notify the blood pressure measured person when the divergence is detected. 
Regarding claim 2, Riichi teaches “The apparatus includes an abnormality determination means for determining whether or not the new measurement value is an abnormal value, a required measurement item determination means for determining a 1 biological index correlated with the 2 biological index as a necessary measurement item when the new measurement value is determined as an abnormal value, and an output means for outputting information regarding the required measurement item,” ([0015]), “An abnormality determination unit (abnormality determination unit) 14 is a function of monitoring a measurement value of a biological index acquired via the biological index collection unit 10 and detecting an abnormality. Specifically, when a new measurement value is input from the measurement device (Step S 20), the abnormality determination unit 14 reads the variation pattern of the biological index from the user information DB 11, and obtains the difference between the measurement value and the value at the same time in the variation pattern (Step S 21),” ([0054]), and “The measurement guide output unit 16 outputs information (measurement guide) such as the measurement item, the measurement timing, and the number of times of measurement determined in Step S 25 (Step S 26). FIGS. 10 a to 10 c show an example of a measurement guide displayed on a panel of the general health determination device 1… Note that the output mode of the measurement guide is not limited to this, and any output mode may be used as long as information such as a wherein the processing circuitry is further configured to notify the blood pressure measured person of image information, in which blood pressure information including the target blood-pressure lowering value and the actual blood-pressure lowering value obtained in time series from the blood pressure measured person.
Riichi also teaches “In this embodiment, as shown in FIG. 9, the allowable value is set to a constant value, and the range of "the value of the variation pattern ± the allowable value" is determined to be normal. The value of the allowable value may be appropriately set in consideration of measurement variations of the measurement device, clinical data, and the like. For example, if the measurement variation of the sphygmomanometer is ± 3 mmHg, and the difference between the average systolic blood pressure value of the healthy person and the systolic blood pressure value corresponding to the high blood pressure is about 15 mmHg, the allowable value may be set to about 10 mmHg between the 3mmHg-15mmHg. Thus, it is possible to detect an appropriate abnormality without being affected by measurement variations,” ([0055]). This reads on scatter range information of actually measured blood pressure values obtained from the plurality of blood pressure measured persons, are included.
Regarding claim 3, “An abnormality determination unit (abnormality determination unit) 14 is a function of monitoring a measurement value of a biological index acquired via the compare the target blood-pressure lowering value obtained from the target blood-pressure lowering line with the actual blood-pressure lowering value obtained in time series from the blood pressure measured person to obtain a difference of a divergence between the actual blood- pressure lowering value and the target blood-pressure lowering line and when the difference exceeds a preset threshold, detect an occurrence of the divergence, notify a terminal device of a blood pressure measured person corresponding to the occurrence of the divergence and an administrator terminal of the occurrence of the divergence.
Riichi also teaches “the abnormality determination means compares the new measurement value with a value corresponding to a time at which the new measurement value in the variation pattern of the 1 biological index has been measured. Preferably, when the amount suggest one of presence and absence of resetting of blood pressure management.
Regarding claim 4, Riichi teaches “The fact that a value of a biological index is different from a normal value may cause some abnormality in the body. Also, when such a symptom appears in one biological indicator, there is a possibility that an abnormality may appear in other biological indicators. In view of this, it is possible to efficiently collect the information necessary for evaluating the health condition and the disease risk risk by measuring the occurrence of an abnormality in a certain biological index as a trigger…it is possible to quickly detect a change in health state and a symptom of a disease. Here, the "biological index" is a scale indicating a physiological state of the body and a numerical value thereof. For example, a blood pressure value (a highest blood pressure value, a lowest-blood-pressure value), the blood sugar level (at any time fasting blood sugar, blood sugar level), weight, a body fat percentage, the determination of total cholesterol in serum, etc. correspond to a living body index,” ([0012]-[0013]), “the to use, as a mathematical model that predicts a degree of change in improvement in time series, Δy=f(Δx, t|ZA, ZL)…(1), where Δy: a blood pressure improvement effect, Δx: a lifestyle habit improvement amount, t: a number of elapsed days of lifestyle habit improvement (days), ZA: a stratification attribute factor, ZL: a stratification lifestyle habit, wherein Δy includes at least one of an average blood pressure (mmHg) , a variation in blood pressures measured at close times (mmHg), a difference between morning and evening blood pressures (mmHg), a night blood pressure (mmHg), and a number of times of surge blood pressures (times/night) , Δx includes at least one of weight loss (kg), a number of walking steps (steps/day) , an exercise amount (Ex/day), and sleep hours (minutes/day), ZA includes at least one of gender, age, salinity sensitivity, and temperature sensitivity, and ZL includes at least one of weight, the exercise amount, and the sleep hours.
Regarding claim 8, Riichi teaches “it is possible to efficiently collect the information necessary for evaluating the health condition and the disease risk risk by measuring the occurrence of an abnormality in a certain biological index as a trigger,” ([0012]) and ““An abnormality determination unit (abnormality determination unit) 14 is a function of monitoring a measurement value of a biological index acquired via the biological index collection unit 10 and detecting an abnormality. Specifically, when a new measurement value is input from the measurement device (Step S 20), the abnormality determination unit 14 reads the variation pattern of the biological index from the user information DB 11, and obtains the difference between the measurement value and the value at the same time in the variation pattern (Step S 21). As shown in FIG. 9, the absolute value of the difference between the measured value x 1 and the value x 0 of the variable pattern is compared with a predetermined allowable value (Step S 22), and when the absolute value of the difference exceeds the allowable value, "abnormal" (Step S 23) and otherwise "Normal" (Step S 2) is performed. It judges with 4),” ([0054]).This reads on when the occurrence of the divergence is detected.
Riichi also teaches “as a function relating to "PLAN", there is provided a "risk factor extraction function" for extracting factors such as a lifestyle, which is a factor of risk based on a result obtained by CHECK,” ([0024]; Fig. 1). This reads on a degree of change in improvement is lower than predicted.
it is determined that an improvement progress of the actual blood-pressure lowering value cannot be restored to a target blood-pressure lowering value by the target blood-pressure lowering line even if an improvement action for an improvement item is continued. 
Riichi also teaches “the abnormality determination means compares the new measurement value with a value corresponding to a time at which the new measurement value in the variation pattern of the 1 biological index has been measured. Preferably, when the amount of the measurement value stored in the storage unit is less than a predetermined amount, the variation pattern creating unit creates the variation pattern using an initial value prepared in advance in the storage unit. Preferably, the variation pattern creating means updates the variation pattern as the measurement value is stored in the storage means,” ([0018]-[0020]). This reads on maintain the management target value with an actual blood-pressure lowering value of blood pressure at a time of the determination as an origin point, and to set a new target blood-pressure lowering line.
Regarding claim 5, Riichi teaches “the present invention may be considered as a biological index management method including at least a part of the above processing, a program for causing a computer to execute such a method, and a recording medium in which the program is recorded,” ([0021]). This reads on an information processing method. 
setting a management target value related to a blood pressure feature value for each blood pressure measured person, calculating a plurality of improvement targets in lifestyle habits of the blood pressure measured person according to the management target value; setting a curved target blood-pressure lowering line according to time transition data indicating a target blood-pressure lowering value at each time for predicting achievement of the management target value corresponding to at least one of the improvement targets for each of the blood pressure measured persons; detecting that the actual blood-pressure lowering value obtained in time series from the blood pressure measured person diverges from a value of the target blood- pressure lowering line; and notifying the blood pressure measured person when the divergence is detected as discussed above in claim 1. 
Regarding claim 6, Riichi teaches a target blood-pressure lowering value obtained from the target blood-pressure lowering line is compared with the actual blood-pressure lowering value obtained in time series from the blood pressure measured person to obtain a difference of a divergence between the actual blood-pressure lowering value and the target blood- pressure lowering line, and an occurrence of the divergence is detected when the difference exceeds a pre-set threshold, and wherein a terminal device of a blood pressure measured person corresponding to the occurrence of the divergence and an administrator terminal are notified of the occurrence of the divergence, and one of presence and absence of resetting of blood pressure management is suggested as discussed above in claim 3. 
Regarding claim 7, Riichi teaches when an occurrence of the divergence is detected, a degree of change in improvement is lower than predicted, and it is determined that an improvement progress of the actual blood-pressure lowering value cannot be restored to a target blood-pressure lowering value by the target blood- pressure lowering line even if an improvement action for an improvement item is continued, the management target value is maintained with an actual blood-pressure lowering value at a time of the determination as an origin point, and resetting of blood pressure management to set a new target blood-pressure lowering line is performed as discussed above in claim 8. 
Regarding claim 9, Riichi teaches “a biological index management method including at least a part of the above processing, a program for causing a computer to execute such a method, and a recording medium in which the program is recorded,” ([0021]), and “the general health condition determination device 1 includes a CPU (Central Processing Unit) 101… Further, it includes a sound control unit 111, a ROM (read only memory) 112, a RAM (random access memory) 113, a storage medium control unit 114,” ([0030]; Fig. 3). This reads on a non-transitory computer readable medium storing a computer program which is executed by a computer to provide the steps. 
Riichi also teaches setting a management target value related to a blood pressure feature value for each blood pressure measured person, calculating a plurality of improvement targets in lifestyle habits of the blood pressure measured person according to the management target value; setting a curved target blood-pressure lowering line according to time transition data indicating a target blood-pressure lowering value at each time for predicting achievement of the management target value corresponding to at least one of the improvement targets for each of the blood pressure measured persons; detecting that the actual blood-pressure lowering value obtained in time series from the blood pressure measured person diverges from a value of the target blood- pressure lowering line; and notifying the blood pressure measured person when the divergence is detected as discussed above in claim 1. 
Regarding claim 10, Riichi also teaches notifying the blood pressure measured person of image information, in which blood pressure information including the target blood-pressure lowering value and the actual blood-pressure lowering value obtained in time series from the blood pressure measured person, and scatter range information of actually measured blood pressure values obtained from the plurality of blood pressure measured persons, are included as discussed above in claim 2. 
Regarding claim 11, Riichi teaches comparing the target blood-pressure lowering value obtained from the target blood-pressure lowering line with the actual blood-pressure lowering value obtained in time series from the blood pressure measured person to obtain a difference of a divergence between the actual blood- pressure lowering value and the target blood-pressure lowering line, and when the difference exceeds a preset threshold, detecting an occurrence of the divergence, notifying a terminal device of a blood pressure measured person corresponding to the occurrence of the divergence and an administrator terminal of the occurrence of the divergence, and suggesting one of presence and absence of resetting of blood pressure management as discussed above in claim 3. 
Regarding claim 12, Riichi teaches using as a mathematical model that predicts a degree of change in improvement in time series, Δy=f(Δx, t|ZA, ZL)…(1), where Δy: a blood pressure improvement effect, Δx: a lifestyle habit improvement amount, t: a number of elapsed days of lifestyle habit improvement (days), ZA: a stratification attribute factor, ZL: a stratification lifestyle habit, wherein Δy includes at least one of an average blood pressure (mmHg) , a variation in blood pressures measured at close times (mmHg), a difference between morning and evening blood pressures (mmHg), a night blood pressure (mmHg), and a number of times of surge blood pressures (times/night) , Δx includes at least one of weight loss (kg), a number of walking steps (steps/day) , an exercise amount (Ex/day), and sleep hours (minutes/day), ZA includes at least one of gender, age, salinity sensitivity, and temperature sensitivity, and ZL includes at least one of weight, the exercise amount, and the sleep hours as discussed above in claim 4. 
Regarding claim 13, Riichi teaches when the occurrence of the divergence is detected, a degree of change in improvement is lower than predicted, and it is determined that an improvement progress of the actual blood-pressure lowering value cannot be restored to a target blood-pressure lowering value by the target blood pressure lowering line even if an improvement action for an improvement item is continued, maintaining the management target value with an actual blood-pressure lowering value of blood pressure at a time of the determination as an origin point, and performing resetting of blood pressure management to set a new target blood-pressure lowering line as discussed above in claim 8. 
Conclusion
Accordingly, claims 1-13 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shingo (WO 2013132696 A1) teaches a blood pressure measurement device, method, for processing blood pressure measurement data, and program. 
Kenji (JP 2014219850 A) teaches a lifestyle-related disease improvement support system and control method. 
Takeuchi (JP 2006110278 A) teaches an individual health management system. 
Hill (US 20180190376 A1) teaches a system and method for modifying biometric activity using virtual reality therapy. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA N FRANK whose telephone number is (571)272-6948. The examiner can normally be reached Monday-Thursday, 7:30am-5:00pm (ET), alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.N.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791